DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on December 08th, 2021 is acknowledged.  By this amendment, claims 2-4, 7, 9, and 13 have been amended and claim 1 has been cancelled.  Accordingly, claims 2-20 are currently pending in this application and claims 6, 11, 13, and 19 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Peter Park (Reg. No. 60,719) on January 06th, 2022.
The application has been amended as follows:
In the claims:
Please change entire dependent claim 9 to --The semiconductor device of claim 6, further comprising a first insulating interlayer between the first substrate and the first adsorption layer, wherein the first insulating interlayer is formed of an oxide material not included in the low-κ dielectric material forming the first adsorption layer.--.


Please change entire dependent claim 12 to --The semiconductor device of claim 6, further comprising: a first insulating interlayer between the first substrate and the first adsorption layer; and a second insulating interlayer on the second adsorption layer, wherein the conductive pattern structure at least partially penetrating into each of the first and second insulating interlayers, and wherein the conductive pattern forms a continuous structure between the first adsorption layer and the first insulating interlayer without an intervening layer having a material composition different from the first insulating interlayer.--.
					Allowable Subject Matter
Claims 2-20 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on December 08th, 2021 (see Applicant’s persuasive arguments in the remarks on page 7, lines 8-22), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein each of the first and second adsorption layers comprises at least one air gap penetrating therethrough", as recited in independent claims 6 and 13, respectively, and “wherein each of the first 
Claims 2-5, 7-10, 12, 14-18, and 20 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892